                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF WISCONSIN

 MICKALE ALONSO HICKS,

        Petitioner,                                                  ORDER
 v.
                                                             Case No. 19-cv-935-jdp
 DYLON RADTKE,

        Respondent.


       Petitioner Mickale Alonso Hicks seeks a writ of habeas corpus pursuant to 28 U.S.C.

§ 2254. Petitioner has neither paid the $5 filing fee nor requested leave to proceed without

prepayment of the filing fee. For this case to move forward, petitioner must pay the $5 filing

fee or submit a properly supported motion for leave to proceed without prepayment of the

filing fee no later than December 6, 2019.       Any motion for leave to proceed without

prepayment of the filing fee must include a certified copy of an inmate trust fund account

statement (or institutional equivalent) for the six-month period beginning approximately May

15, 2019 through the date of the petition, November 15, 2019.




                                          ORDER

       IT IS ORDERED that:

              1.      Petitioner Mickale Alonso Hicks may have until December 6, 2019, to

pay the $5 filing fee or submit a properly supported motion for leave to proceed without

prepayment of the filing fee.
       2.     If petitioner does not submit either the $5 payment or a motion for leave to

proceed without prepayment before December 6, 2019, I will assume that petitioner wishes to

withdraw this petition.




              Entered this 15th day of November, 2019.

                                   BY THE COURT:


                                   /s/
                                   PETER OPPENEER
                                   Magistrate Judge
